Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “VENTELATED ELONGATED SHEET FOR COVERING CULTIVATED PLANTS.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/407,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite the same novel features just using synonyms and a different order than the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 14, the differentiation between the elongated sheet and basic film is unclear.
	Regarding claims 2, 6-7, and 9-14, all of the “and/or” and “preferably” phrases render the metes and bounds of the claim completely indefinite.
	Further regarding claim 7, it is unclear which corner the phrase “the corner” refers to.
	Further regarding claim 9, the phrase “the connection area” lacks antecedent basis.
	Further regarding claim 9, the phrase differentiation between “the cross direction” and “the transverse direction” are unclear.
	Further regarding claim 10, the limitations recite numerous antecedent basis issues.
	Further regarding claim 10-11, antecedent basis back to the at least one opening recited in claim 1 is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1&2) as being disclosed by Toye US 2015/0201565.

Regarding claim 1, Toye discloses an elongated sheet for covering cultivated plants, with a basic film of plastic, 
wherein a ventilation area extending in the longitudinal sheet direction and having a plurality of ventilation openings is provided in the central area of the basic film (the embodiment represented between figures 10a and 12d), 
wherein at least one ventilation opening comprises two opposite corners of the ventilation opening in a cross direction of the sheet extending at least substantially orthogonally to the longitudinal sheet direction (best shown in figure 10a where the ventilation openings are shown in a hexagon shape which comprises the recited corners).

Regarding claim 2, Toye discloses the sheet according to claim 1, wherein the opposite corners are arranged in such a way that the line connecting the opposite corners runs at least substantially in the cross direction and/or in that the line connecting the opposite corners encloses a first angle to the transverse direction of at most +/- 45°, even more preferably at most +/- 30° and especially at most +/- 10°, and/or 
in that the opposite outer corners are arranged in such a way that the ventilation opening comprises, in relation to the respective immediately adjacent longitudinal edge of the basic film, no further corner or no further region which projects with respect to the respective outer corner and/or is aligned with the latter (as best understood by the Examiner as shown in each hexagon shape).

Regarding claim 3, Toye discloses the sheet according to claim 1 wherein the opposite corners are each designed to be pointed (as previously shown) or rounded.

Regarding claim 4, Toye discloses the sheet according to claim 1 wherein the ventilation opening comprises a design which is elongated at least substantially in cross direction (wherein the previously shown hexagon shape is at least elongated to some degree in its cross direction).

Regarding claim 7, Toye discloses the sheet according to claim 1, wherein the corner forms an angle of at least 10°, preferably between 20° to 100°, more preferably between 30° to 90° (best shown in figure 10a).

Regarding claim 8, Toye discloses the sheet according to claim 1, wherein a cover film of plastic, running in the longitudinal direction of the basic film, is applied to the ventilation area in such a way that free spaces for an air exchange are formed (70), wherein the cover film is firmly welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (via 65 as described in at least paragraphs 0208 and 0204).

Regarding claim 9, Toye discloses the sheet according to claim 1, wherein the connection area is designed to be inclined, at least in some areas, with respect to a weld start point and a weld end point with respect to the cross direction running orthogonally to the longitudinal sheet direction , especially wherein the line connecting the weld start point with the weld end point encloses an angle to the transverse direction of at least 5°, preferably between 5° and 70°, even more preferably between 30° and 50° (as shown in 12d between 70 and 60/40, as best understood by the Examiner).

Regarding claim 13, Toye discloses the sheet according to claim 1, wherein the sheet has a length of at least 1 m (at least paragraph 0022), preferably between 2 to 1000 m, more preferably between 10 to 800 m.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye.

Regarding claim 5, Toye teaches the sheet according to claim 1 but does not specify wherein the ventilation opening is at least substantially rhombus-shaped.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a shape, in order to meet particular user design preferences; since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; and furthermore applicant describes a variety of shape options so it is clear that the particular shape of the opening is not critical.

Regarding claim 6, Toye teaches the sheet according to claim 1, but does not specify wherein the ventilation opening comprises a maximum length of at least 1 mm, preferably between 2 mm to 200 mm, more preferably between 4 mm to 80 mm, and/or that the ventilation opening comprises a maximum width of at least 0.5 mm, preferably between 1 mm to 100 mm, more preferably between 2 mm to 40 mm.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device; and furthermore applicant describes a variety of size options so it is clear that the particular size of the opening is not critical.

Regarding claim 10, Toye teaches the sheet according to claim 1, wherein the ventilation area comprises a plurality of neighboring ventilation sections arranged one behind the other in the longitudinal sheet direction (as previously shown), wherein at least one ventilation section comprises at least one ventilation opening (as previously shown), in particular wherein in each case and/or at least one connection area is arranged between neighboring ventilation sections and/or in particular wherein one ventilation section is enclosed by at least two connection sections and/or weldings (the embodiment of figure 10b shows such arrangement).
Therefore, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, in order to meet particular user design preferences; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 11, Toye teaches the sheet according to claim 1, wherein the ventilation section comprises a plurality of ventilation openings, preferably at least substantially identically formed, in particular wherein the ventilation openings are arranged in rows, preferably in rows running parallel to the longitudinal sheet direction (as previously shown); but does not specify in particular between 2 to 30, preferably between 3 to 10.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such amounts, in order to meet particular user design preferences; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 12, Toye teaches the sheet according to claim 1, but does not specify wherein the basic film has a width of between 0.5 to 40 m, preferably between 1 to 20 m, preferably between 1.5 to 15 m, and/or in that the cover film has a width of at least 10 cm, preferably between 10 cm to 2 m, more preferably between 0.4 to 1 m.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 14 Toye teaches an elongated sheet for covering cultivated plants, with a basic film of plastic, 
wherein a ventilation area extending in the longitudinal sheet direction and having a plurality of ventilation openings is provided in the central area of the basic film (see previous rejections),
wherein a plastic cover film extending in the longitudinal sheet direction of the basic film is applied to the ventilation area, forming free spaces for air exchange, and is firmly welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (see previous rejections), and 
but does not specify wherein the sum of the areas of all ventilation openings corresponds to at least 1 %, preferably between 1.1 % and 3 %, of the total area of the basic film.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644